         Case 3:14-cv-00956-JBA Document 583 Filed 05/26/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


 JOSEPH STRAUCH, TIMOTHY COLBY,
 CHARLES TURNER, and VERNON CARRE, on
 behalf of themselves and all those similarly            No.: 3:14-cv-956 (JBA)
 situated,

                         Plaintiffs,

             -against-

 COMPUTER SCIENCES CORPORATION,

                         Defendant.



                                       JOINT STATUS REPORT

       Pursuant to the Court’s March 11, 2021 Order (ECF No. 578), Plaintiffs Joseph Strauch,
Timothy Colby, Charles Turner, and Vernon Carre (“Plaintiffs”) and Defendant Computer
Sciences Corporation (“CSC”) respectfully submit this Joint Status Report to apprise the Court
of developments since the Court’s March 16, 2021 Order Granting Plaintiffs’ Motion for
Preliminary Approval of Class and Collective Action Settlement and Approval of Plaintiffs’
Proposed Notice of Settlement (“Preliminary Approval Order”) (ECF No. 581).

        Pursuant to the Court’s Preliminary Approval Order, on April 13, 2021, the Settlement
Administrator, Rust Consulting, Inc. (“Rust”), sent the Notice of Class and Collective Action
Settlement (“Notice”) (1) by First-Class U.S. Mail to all 909 Class and Collective Members and
(2) by email to the 631 Class and Collective Members for whom email addresses were available.
The Notice advised Class and Collective Members of the June 12, 2021 deadline to object or opt
out. To date, the parties are aware of one objection and no opt-outs.

        Plaintiffs will file their (1) Motion for Final Approval of Class and Collective Action
Settlement and (2) Motion for Approval of Attorneys’ Fees and Costs and Service Awards by the
May 28, 2021 deadline set by the Court. The final approval motion will include a detailed
declaration from the Settlement Administrator detailing the actions it has taken to implement the
settlement to date and the class member response, including a copy of the objection. Plaintiffs
will address the content of the objection in their final approval motion. Given the June 12
objection and opt-out deadline, Plaintiffs will likely file reply briefs supporting their final
approval and fee motions at least 14 days before the July 12 final approval hearing.

Respectfully submitted,
        Case 3:14-cv-00956-JBA Document 583 Filed 05/26/21 Page 2 of 2




Dated: May 26, 2021                               Respectfully submitted,

 By: /s/ Jahan C. Sagafi                          By: /s/ David R. Golder
     Jahan C. Sagafi                                  David R. Golder

 OUTTEN & GOLDEN LLP                              Jackson Lewis P.C.
 Jahan C. Sagafi*                                 David R. Golder (ct 27941)
 Jared W. Goldman*                                David C. Salazar-Austin (ct 25564)
 One California Street, 12th Floor                Alexa M. Farmer (ct30052)
 San Francisco, CA 94111                          90 Statehouse Square, 8th Floor
 Telephone: (415) 638-8800                        Hartford, CT 06103
                                                  Tel: (860) 522-0404
 Darnley D. Stewart*                              Fax: (860) 247-1330
 Michael J. Scimone*                              david.golder@jacksonlewis.com
 685 Third Avenue, 25th Floor                     david.salazar-austin@jacksonlewis.com
 New York, New York 10017                         alex.farmer@jacksonlewis.com
 Telephone: (212) 245-1000
                                                  Kristi Rich Winters (ct 28066)
 LIEFF CABRASER HEIMANN &                         18 Corporate Woods Boulevard, 3rd floor
 BERNSTEIN LLP                                    Albany, New York 12211
 Daniel M. Hutchinson*                            Telephone: 518-434-1300
 Lin Y. Chan*                                     Fax: 518-427-5956
 275 Battery Street, 29th Floor                   Kristi.Winters@jacksonlewis.com
 San Francisco, CA 94111
 Telephone: (415) 956-1000      Brett M. Anders*
                                220 Headquarters Plaza
 FEINBERG JACKSON WORTHMAN & East Tower, 7th Floor
 WASOW                          Morristown, NJ 07960
 Todd Jackson*                  Tel: (973) 538-6890
 Darin Ranahan*                 andersb@jacksonlewis.com
 Genevieve Casey*
 383 4th Street, Suite 201      Cary G. Palmer*
 Oakland, CA 94607              Nathan W. Austin*
 Telephone: (510) 269-7998      801 K Street, Suite 2300
                                Sacramento, CA 95814
 SUSMAN, DUFFY & SEGALOFF, P.C. Tel: (916) 341-0404
 Karen B. Kravetz (ct19665)     palmerc@jacksonlewis.com
 P.O. Box 1684                  AustinN@jacksonlewis.com
 New Haven, CT 06507            * pro hac vice
 Telephone: (203) 624-9830

 Attorneys for Plaintiffs, the Classes, and the
 Collective

 *admitted pro hac vice
